Citation Nr: 0702688	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of low back strain injury with lumbar 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for residuals of low back strain injury with 
lumbar disc disease, and assigned an initial 20 percent 
disability rating, effective February 21, 2002.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status. 
See AB v. Brown, 6 Vet. App. 35 (1993).  The veteran filed a 
timely appeal of the March 2004 rating action to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to an initial disability 
rating in excess of 20 percent for his service-connected low 
back disability, currently evaluated under former Diagnostic 
Code 5293 [intervertebral disc syndrome].  Specifically, he 
contends that he has constant pain that radiates into both 
legs, which is more severe on the right and interferes with 
his ability to perform physical activities.  Overall, he 
maintains that his service-connected low back disability 
warrants an initial disability rating of 30 percent (see VA 
Form 9, received by the RO in July 2004).  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.

As noted previously herein, by a March 2004 rating action, 
the RO granted service connection for residuals of low back 
strain injury with lumbar disc disease and assigned an 
initial 20 percent disability rating, effective February 21, 
2002.  In doing so, the veteran's disability was rated for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). At the outset, the Board notes 
that, effective September 23, 2002, VA revised the criteria 
for evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised. See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006)).  Under these provisions, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Id.

The RO advised the veteran of the aforementioned regulatory 
changes to Diagnostic Code 5293 in the March 2004 rating 
action.  

VA last examined the veteran for his low back disability in 
February 2004.  A review of that examination report reflects 
that it is unclear as to whether the examiner reviewed the 
veteran's claims file prior to the examination.  In addition, 
it does not take into account the new rating criteria for 
intervertebral disc syndrome that became effective on 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235- 5243 (2006).  Therefore, the Board finds that new VA 
orthopedic and neurological examinations would be appropriate 
so that the veteran's service-connected low back disability 
can be properly evaluated in terms pertinent to these new 
regulatory criteria.

In light of the need to remand the veteran's claim for the VA 
examination discussed above, the Board observes that clinical 
records pertaining to the appellant from the VA Medical 
Center (VAMC) in Charleston, South Carolina, dating from 
August 2000 to February 2004, have been obtained and 
associated with the claims file.  A review of the veteran's 
claims folder, however, reveals that clinical records from 
the aforementioned VA facility, dating subsequent to February 
2004, are absent.  Thus, efforts should be undertaken to 
obtain these records on remand.

Finally, a copy of a June 2003 Social Security Administration 
(SSA) decision reflects that the veteran was found not to 
have engaged in substantial gainful activity since January 
29, 2002 as a result of the following physical impairments:  
degenerative disc disease, carpal tunnel syndrome and 
"trigger finger."  It does not appear, however, that all 
private medical records that served as a basis for the 
aforementioned SSA decision have been obtained and associated 
with the claims folder.  In this regard, records prepared by 
E. B., M. D. and W. R. W., M. D., dated in December 2002, 
along with Residual Functional Capacity Assessment Reports, 
dated in October 2002 and February 2003, are absent.  Thus, 
as these records might contain evidence that is pertinent to 
the veteran's claim on appeal, the RO should make 
arrangements to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  (Parenthetically, the Board observes 
that a November 2002 report, prepared by J. R., M. D., is of 
record and contains clinical findings of an October 2002 
magnetic resonance imaging scan of the veteran's spine).

Accordingly, the case is REMANDED for the following action:

1.  All outpatient treatment records, 
dating from February 2004, pertaining 
to the veteran from the VAMC in 
Charleston, South Carolina should be 
obtained and associated with the claims 
folder.  If additional records are not 
found, documentation as to their 
absence must be recorded in the claims 
folder. 

2.  Obtain private medical records 
referred to in the June 2003 SSA 
decision, with the exception of a 
November 2002 report, prepared by J. 
R., M.D.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the severity of impairment caused by 
his service-connected low back 
disability. The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
must be made available to and reviewed 
by the examiner(s).
    
The claims folder, a copy of this 
remand, along with any additional 
evidence obtained pursuant to the 
requests above, must be made available 
to the examiner(s) for review.  The 
examiners must annotate in their 
examination reports that a review of 
the claims folder was made.

The examiner(s) should determine the 
current severity of the veteran's 
service-connected low back disability. 
All indicated tests and studies, to 
include range of motion studies of the 
cervical, thoracic and lumbar spine, x-
rays and any other diagnostic 
procedures deemed necessary, should be 
conducted.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285-
5295 (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235-5243 (2006)).
    
In addition, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups of the lumbar spine, 
etc., and should equate such problems 
to the rating criteria.  (In other 
words, functional losses due to pain, 
etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, 
the examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all opinions 
should be explained in detail.
    
The neurological examiner should 
identify symptoms due to disc syndrome 
and describe the nerve(s) affected, or 
seemingly affected by nerve root 
compression.  The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected, or seemingly affected.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re- 
adjudicate the issue on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  

If the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


